Citation Nr: 1302685	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  12-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel





INTRODUCTION

The appellant served with the Army National Guard and had active duty for training (ACDUTRA) from October 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The claim for bilateral knee disability was previously denied by the RO in a rating decision dated in July 2008.  The appellant did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the time of the final July 2008 rating decision relates to an unestablished fact necessary to grant and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral knee disability.

3.  The appellant 's current knee disability did not have onset during his active service and is not related to any inservice injury, disease, or event.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104 , 3.156, 20.302, 20.1103 (2012). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral knee injury is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for service connection for bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

Therefore, even though the RO has reopened the claim and adjudicated it on the merits, the Board must first determine if the claim was properly reopened (i.e., if new and material evidence was received), and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001). 

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for bilateral knee disability (claimed as painful knees) in July 2008, stating that there was no evidence of the following: a chronic condition while on active duty for training; arthritis of the knees manifested to a compensable degree within one year of discharge from service; continuity of treatment for knees from discharge to present; and a current permanent bilateral knee disability that could be linked to active duty training.  The appellant filed a notice of disagreement and a statement of the case was issued, but the appellant did not file a substantive appeal.  He submitted no additional evidence within a year of the rating decision, and the decision became final.

In September 2009 the appellant again filed a claim for knee disability.  Evidence added to the file since July 2008 include a number of lay statements by post-service co-workers reporting hearing the appellant complain of having knee pain for years; private medical treatment records from June 2009 through August 2009 that include complaints of knee pain; and private treatment records from March 2010 to May 2010 discussing a left knee arthroscopy the appellant underwent.

The Board thus finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral knee disability.  The new evidence shows a diagnosis of a current knee disability and suggests the possibility of continuity of disability since service.  On this basis, the issue of entitlement to service connection for bilateral knee disability is reopened.

II. Service Connection

Veteran status is the first element required for a claim for disability benefits. D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21). The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the Army National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237   (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153  do not apply to ACDUTRA or INACDUTRA service.  Id.; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

The Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the appellant seeks service connection for a bilateral knee disability.  Service treatment records show that the appellant sought treatment in November 1971 for problems with his knees, complaining that his patella had dislocated ten times in the past three to four weeks.  The records state that the appellant reported no problems with his knees prior to his military training at Fort Jackson.  He was found to have "some minor trauma to the knee with the patella slipping out to the right side on the right knee."  The patellae on both knees were found to be lateral lying and high.  He was put on profile for 90 days and a note stated that he needed surgery on his right knee and also eventually on his left.  His service treatment records reflect that surgery was scheduled for February 10, 1972 and he noted on his January 1972 VA separation examination that he had been advised to have an operation on his knees.  He also reported swollen or painful joints.  No abnormalities of his musculoskeletal system or lower extremities were noted on clinical evaluation.

Subsequent to service, the first mention of a knee condition in the appellant's private treatment records is more than 30 years later in April 2008, when he stated that he broke both knees in the Army. The following month a complaint of bilateral knee pain is noted and that the appellant was expecting surgery per the VA.  In June 2009 he had magnetic resonance imaging (MRI) of his right knee and in August 2009 had an MRI done of his left knee.  A meniscus tear was seen on his left knee but not his right.

In March 2010 the appellant underwent a left knee arthroscopy with partial medial and lateral meniscectomies and patellofemoral cartilage debridement.  Private treatment records prior to the surgery reflect that the appellant reported a more than 30 year history of knee pain originating when he jumped out of the back of a truck while in service.  He recounted that he was told he needed surgery at the time but did not have any.

In December 2009 the appellant was seen for a VA examination.  He told the examiner he was injured when he was thrown from a truck while in service.  He stated that he has constant knee pain with the left worse than the right.  X-rays showed no significant degenerative change in his left knee and a normal patella and joint.  His right knee showed minimal irregularity of subchondral bone and a normal patellofemoral joint.  He was diagnosed with degenerative joint disease in his right knee and a meniscus tear in his left knee.  The examiner reviewed the appellant's service treatment records and post-service private treatment records, recognizing his reports of knee pain in service and much later reports after service with no interim medical records reflecting knee complaints.  The examiner concluded that the appellant's bilateral knee conditions are less likely than not caused by or a result of military service.  The examiner explained that the appellant's current degenerative joint disease and meniscus tear are not related to his knee condition in the military, as none of the medical evidence shows that the appellant sought treatment for painful knees until at least 30 years after separating from service and his post-service employment required repetitive climbing and extensive walking.  

The appellant submitted lay statements from five of his post-service co-workers relating that they had known him between 22 and 30 years and had heard him complain of knee pain during that time, even missing work due to the pain.  The Veteran's representative alluded to him having sought treatment for his knees in the 1980s on the February 2012 notice of disagreement.  However, on a December 2012 statement, the Veteran's representative indicated that the Veteran did not seek any treatment for his knees after service and just wanted to move on and adapt to non-military lifestyle.  The Veteran's representative further noted in February 2012 that there was no additional evidence to submit.

The Board has considered all of the evidence in this matter, to include the appellant's statements that he has had knee pain since his 1971 injury in service.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In this case, while the appellant is competent to report knee pain, he is not competent to state that his current degenerative joint disease and meniscus tear is a result of being thrown out of the back of a truck in service, because the etiology of such a disability is not readily observed by laypersons.  

With regards to his report of continuous knee pain since service, the Board finds the appellant is not credible.  Private treatment records reflect that the appellant was regularly receiving treatment for back and leg pain at least as early as 2000.  Private treatment records also contain complaints for a variety of other conditions including hypertension, fatigue, a kidney stone, and varicose veins.  However, records contain no complaints of knee pain.  A mention of the knee in his 2003 treatment records simply states that it has normal flexion/extension.  The Board finds the lack of complaints of knee pain for more than 30 years in the appellant's medical records, considering that those records contain a number of other complaints of pain in other body parts, weighs against the credibility of the appellant's statements that he had a continuity of symptomatology since service.  This is not a situation involving absence of medical records, but the presence of medical records, which affirmatively show that even though the Veteran sought treatment for other ailments he did not seek any treatment for his knees during that time.

Similarly, the Board finds that the lack of complaints of knee pain in the appellant's medical records undermines the credibility of the lay statements of the appellant's co-workers.  Contentions in those lay statements include that the appellant missed two to three days of work at a time due to knee pain and that the pain sometimes kept him from being able to sleep.  It seems unlikely the appellant would not report such symptoms to a doctor, particularly since records show he regularly sought treatment for other pain.

Further, the only medical opinion in the record relating to the etiology of the appellant's knee pain states that his knee conditions are less likely as not caused by or a result of military service.  The VA examiner offering the opinion considered the appellant's service treatment records describing his dislocating patella, post-service MRIs and x-rays showing normal patella joints, and the appellant's current diagnosis of degenerative joint disease in his right knee and a meniscus tear in his left knee.  The examiner also noted the Veteran's assertions that he had bilateral knee pain as a result of his military service, but apparently assigned more weight to the medical evidence of record.  The Board assigns significant probative weight to the VA examiner's medical opinion as the rationale is thorough and persuasive.  The examiner considered all pertinent information of record including the Veteran's lay assertions, but determined that the medical evidence was not favorable to the Veteran's claim.  As noted above, the Board also does not assign any weight to the Veteran's assertions of continued symptomatology since service, as his assertions are not considered to be credible.

Overall, the preponderance of the evidence is against the appellant's claim for service connection for bilateral knee disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant 's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  

The Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim given that the Board has found the claim should be reopened.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue of service connection.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant on September 9, 2009.  In the letter, the RO informed the appellant of what evidence was required to substantiate the claim for service connection for a bilateral knee disability and of the appellant's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established. 

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4) .

The Board finds that all necessary development has been accomplished.  The RO has obtained the appellant's service treatment records, VA treatment records, and private treatment records identified by the appellant.  The appellant also submitted personal statements and lay statements.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The appellant was afforded a VA medical examination in December 2009.  The opinion was rendered by a medical professional following a physical examination, interview of the appellant, and review of the claims file.  The examiner obtained an accurate history,  listened to the Veteran's assertions, and provided a reasoned opinion.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Entitlement for service connection for bilateral knee disability is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


